Citation Nr: 1244322	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include consideration as a chronic qualifying disability associated with Persian Gulf service. 

2.  Entitlement to service connection for chronic fatigue syndrome, to include consideration as a chronic qualifying disability associated with Persian Gulf service. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active service from December 1981 to May 1985 and from May 1985 to July 1991.  He had service in the Southwest Asia theater of operations from August 1990 to March 1991.

This matter came to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by requesting the Veteran indicate any VA or non-VA medical treatment and providing the necessary authorizations for the release of any treatment not currently on file, providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran has IBS, which is a functional gastrointestinal disorder which is presumptively due to his Persian Gulf War service. 

2.  The Veteran has a chronic disability manifested by fatigue which has not been medically attributed to a known clinical diagnosis. 


CONCLUSIONS OF LAW

1.  The Veteran's IBS is presumed to have been incurred in active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 

2.  The criteria for service connection for disability manifested by fatigue are met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for irritable bowel syndrome and chronic fatigue syndrome, to include as due to undiagnosed illness.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for objective indications of a qualifying chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic a chronic disability resulting from one of the following (or any combination of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders. 

Note: Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or diseases and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome....  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation) indigestion, bloating, postprandial fullness, and painful or difficult swallowing. 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

Service treatment records are silent for any complaints, diagnoses or treatments for fatigue and irritable bowel syndrome.  In a June 1981 preliminary physical review, the Veteran did not mention fatigue or irritable bowel syndrome, but mentioned other disorders.  Aside from the list of disorders provided in a September 1983 service treatment record, the Veteran denied any new symptoms in the past month.  In various monthly questionnaires dated in 1984, the Veteran denied having fatigue or weakness.  A March 1988 report of medical examination and an April 1991 separation examination no indications of fatigue and irritable bowel syndrome.  On a May 1988 supplemental history, the Veteran checked the appropriate lines to deny trouble with stomach or abdominal pain, trouble with diarrhea or loose stools, trouble with constipation, and change in bowel habits; and the Veteran did not mention IBS.  On an April 1991 separation report of medical history, the Veteran indicated by checking the appropriate boxes that he did not have a past/current history of stomach or intestinal trouble.  While other disorders were noted in the physician's summary, fatigue and irritable bowel syndrome were not.  On a February 1990 dental patient medical history, the dentist commented that the Veteran had a negative health history.  On April 1991 dental patient medical history, the Veteran only mentioned back pain.     

Significantly, post service treatment records show that in November 2003, Robert W. Smith, M.D. diagnosed chronic diarrhea of undetermined etiology.  A July 2004 VA treatment record shows diarrhea and that it was very difficult to determine whether it was related to the Gulf War since symptoms were not present when the Veteran was examined.  The Veteran also reported fatigue. 

The Veteran was afforded a VA examination in February 2011.  After interviewing and examining the Veteran, and after reviewing his claims file, the VA examiner opined that the Veteran's chronic diarrhea (irritable bowel syndrome) is less likely as not caused by or a result of the Veteran's active military service.  He noted that the onset of symptoms appeared to be delayed at least three to four years after Gulf War service and mentioned that it could be 11 years later.  Because of spotty records between 1991 to 2004, the VA examiner found it very difficult to determine the exact time of onset of symptoms, and stated that in general, Gulf War veterans have symptoms beginning during their time served in the Gulf or within 1 to 2 years.  To the VA examiner, the delayed onset seems less likely to be Gulf War related.  He added that the etiology of his symptoms is not definite, but appears to be most likely irritable bowel syndrome.  The VA examiner commented that this may or may not have anything to do with Gulf War service.

Despite the VA examiner's negative nexus opinion, the Board acknowledges that the Veteran's diarrhea may be attributed to IBS.  Thus, service connection on a presumptive basis is warranted due to the Veteran's Persian Gulf War service. 38 C.F.R. § 3.317

Regarding the remaining claim, the VA examiner opined that the Veteran's fatigue is less likely as not related to his service in the Gulf War.  He explained that while the Veteran is reporting chronic fatigue, his symptoms do not meet the criteria.  The Veteran reports the onset to 1993, but there are no medical records to confirm.  The VA examiner noted that in 1998, VA reports no complaints of fatigue.  There was no documentation until 2004.  He noted that it is 13 to 14 years after the war.  This does not mean that the Veteran did not have fatigue, but it just means there is no documentation of it until 2004.  He observed that the fatigue the Veteran has does not really show any objective medical findings and cannot be attributed to any known diagnostic entity.

Therefore, based on the competent medical evidence of record, the Board must conclude that the Veteran does not have chronic fatigue syndrome.  

Nevertheless, the VA examiner admitted that even though there was no documentation of fatigue until many years after service, this did not mean the Veteran did not have fatigue.  The Board notes that the Veteran is certainly competent to report whether he experiences fatigue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In a statement received in October 2006, the Veteran asserted that he did not have chronic problems prior to entering service, but the problems have persisted to this day.  The Board finds it significant that fatigue cannot be attributed to a known diagnosis.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the service connection is warranted. 38 C.F.R. § 3.317.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board notes that an RO letter in June 2005 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.  

Entitlement to service connection for disability manifested by fatigue is granted.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


